Title: To Alexander Hamilton from Thomas Sim Lee, 23 September 1794
From: Lee, Thomas Sim
To: Hamilton, Alexander


Council Chamber [Annapolis]September 23rd 1794.
Sir
I have the pleasure to inform you that the opposition to the Government in this State is entirely crushed without the loss of one Life. The alacrity with which the Militia on the first notice marched from the different parts of the State, and the general spirit disclosed by the Citizens precluded all hope of success to the Insurgents and induced them to abandon their design on the arsenal without a trial of their strength.
Many have been taken by small detachments of Horse and delivered over to the Civil Authority; those thought most criminal are Confined in gaol, those less so, have been admitted to bail, and an order for disarming such as are suspected of being accomplices is now executing.
As there is reason to believe that the Western Insurgents hold a correspondence with the disaffected of this State, the happy termination of the business here will be more important, and cannot fail of having an influence in restoring the peace and order of the government in that Quarter.

I have thought it prudent to deliver a part of our arms to particular corps of our Militia, a surplus however will still remain and every assistance that can be given in furnishing the Virginia Troops will be rendered with pleasure. The Maryland Quota of Militia will be full, or nearly so, and are moving on to Cumberland.
I have the honor to be &c
Tho: S Lee
The HonbleAlexander HamiltonSecretary Treasury.
